NUMBER 13-12-00176-CR

                           COURT OF APPEALS

                 THIRTEENTH DISTRICT OF TEXAS

                    CORPUS CHRISTI – EDINBURG

JAMES ROBERT HUGHES,                                                     Appellant,


                                          v.


THE STATE OF TEXAS,                                                      Appellee.


                    On appeal from the 24th District Court
                         of Jackson County, Texas.


                        MEMORANDUM OPINION
  Before Chief Justice Valdez and Justices Benavides and Longoria
             Memorandum Opinion by Justice Longoria
      By one issue, appellant, James Robert Hughes, appeals the trial court’s

revocation of his deferred adjudication community supervision and adjudication of guilt

on the charge of cruelty to livestock animals. See TEX. PENAL CODE ANN. § 42.09 (West

2011). We affirm.
                                                I. BACKGROUND

           On November 8, 2010, appellant pled guilty to the offense of cruelty to livestock

animals. The trial court deferred adjudication of guilt and placed appellant on deferred

adjudication community supervision for a term of ten years. On September 2, 2011, the

State filed an amended motion to adjudicate appellant’s guilt, alleging eight violations of

the terms of appellant’s community supervision.1 Appellant pled not true to the alleged


           1
               The State’s Amended Petition for Revocation and Final Adjudication alleged in relevant part as
follows:

           In support of the State’s Petition for Revocation and Final Adjudication, the State would
           show that the Defendant has violated the terms and conditions of said probation in the
           following respects, to-wit:

           . . . Condition Number One (1) . . . “Commit no offense against the laws of this State or
           any other State or the United States of America.” . . .

           Condition Number Eleven (11) . . . “Report to the officer as directed by the Judge or
           Officer by submitting an accurately completed and signed Monthly Report to the Officer
           and cooperating with the Officer during said report and obeying all rules and regulations
           of the Community Supervision and Corrections Department.” . . .

           Condition Number Fourteen (14) . . . “Abide by a 10:00 p.m. curfew every night. The
           defendant shall be in the defendant’s home or place of residence before 10:00 p.m. each
           night and shall not leave such home or place of residence between 10:00 p.m. and 5:00
           a.m. without the written permission of the Officer. The written permission, when issued,
           is to be kept on the defendant’s person when away from home or place of residence.” . . .

           Condition Number Seventeen (17) . . . “Pay Court Costs in the amount of $348.00 at
           $55.00 per month, with the first payment being due and payable on or before January 8,
           2011, and a like payment being due and payable on or before the same day of each
           month thereafter until fully paid through the CACD having jurisdiction.” . . .

           Condition Number Eighteen (18) . . . “Pay a fee of $60.00 per month, each and every
           month during the term of Community Supervision, with payments beginning November 8,
           2010 to the CSCD having jurisdiction.” . . .

           Condition Number Twenty-Four (24) . . . “Perform satisfactorily 300 Community Service
           hours on or before July 8, 2012 through the Community Service Restitution Project of the
           CSCD beginning January 8, 2011 at a minimum of 17 hours per month.” . . .

           Condition Number Twenty-Five (25) . . . “Serve 30 days in the Jackson County Jail with
           credit for time served beginning March 11, 2011 by 7:00 p.m.” . . .

           Condition Number Twenty-Eight (28) . . . “Submit a copy of your income tax return filed
                                                                                         th
           with the IRS or Proof of Extension to the CSCD having jurisdiction by April 15 of each
           year during the term of Community Supervision and bring your IRS Income Tax Refund

                                                        2
violations.   The trial court held an evidentiary hearing on the State’s motion to

adjudicate and heard evidence regarding the eight alleged violations of the terms of

appellant’s community supervision. During the hearing, the State offered into evidence

an audio recording from a grand jury proceeding in which appellant testified to spitting at

a corrections officer. The trial court admitted the evidence over appellant’s objection

that the evidence was acquired in violation of his Sixth Amendment right to counsel.

The trial court found the violations alleged in the State’s motion to adjudicate to be true,

revoked appellant’s community supervision, adjudicated appellant guilty, and assessed

a 20-year prison sentence. This appeal ensued.

                                          II. ANALYSIS

       In one issue, appellant argues that the trial court erred by admitting evidence that

was obtained by the State in violation of appellant’s Sixth Amendment right to counsel.

A. Standard of Review

       We review a trial court’s order revoking community supervision for an abuse of

discretion.   Rickels v. State, 202 S.W.3d 759, 763 (Tex. Crim. App. 2006) (citing

Cardona v. State, 665 S.W.2d 492, 493 (Tex. Crim. App. 1984)). The State bears the

burden of showing by a preponderance of the evidence that the defendant committed a

violation of her community supervision conditions. Cobb v. State, 851 S.W.2d 871, 873

(Tex. Crim. App. 1993). If the State does not meet its burden of proof, the trial court

abuses its discretion in revoking the community supervision. Cardona, 665 S.W.2d at

493–94.



       check to the CSCD having jurisdiction immediately upon receipt and endorse the check
       to the CSCD to be applied to fees payable through the CSCD by the defendant.”


                                                3
B. Applicable Law

       Proof by a preponderance of the evidence of any one of the alleged violations of

the community supervision conditions is sufficient to support a revocation order.

Antwine v. State, 268 S.W.3d 634, 636 (Tex. App.—Eastland 2008, pet. ref’d) (citations

omitted). In fact, a plea of true, standing alone, supports the revocation of community

supervision. See Cole v. State, 578 S.W.2d 127, 128 (Tex. Crim. App. 1979) (holding a

plea of true to one allegation is sufficient to support revocation of probation). Thus, to

obtain reversal of a revocation order, the appellant must successfully challenge each

ground on which the trial court relied to support revocation.      Sterling v. State, 791
S.W.2d 274, 277 (Tex. App.—Corpus Christi 1990, pet. ref’d) (citing Moore v. State, 605
S.W.2d 924, 926 (Tex. Crim. App. 1980); Grim v. State, 656 S.W.2d 542, 543 (Tex.

App.—Corpus Christi 1983, no pet.)).

C. Discussion

       In this case, the evidence that appellant complains about was offered in support

of only one of the eight violations alleged by the State in its motion to adjudicate guilt.

Appellant has not challenged the sufficiency of the evidence to support the trial court’s

finding with respect to the seven other violations alleged by the State. Thus, even if we

were to assume that the trial court erred by admitting the evidence, we would not be

able to conclude that the trial court abused its discretion by revoking appellant’s

community supervision. See id. Accordingly, appellant’s issue is overruled.




                                            4
                                     III. CONCLUSION

       The judgment of the trial court is affirmed.




                                                 _______________________
                                                 NORA L. LONGORIA
                                                 Justice
Do not publish.
TEX. R. APP. P. 47.2(b).

Delivered and filed the
21st day of March, 2013.




                                             5